     Case 1:16-cv-00074-DMT-CRH Document 229 Filed 09/11/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Joe R. Whatley Jr., solely in his capacity   )
as the WD Trustee of the WD Trust,           )
                                             )
               Plaintiff,                    )      ORDER
                                             )
       vs.                                   )
                                             )
Canadian Pacific Railway Limited,            )
Canadian Pacific Railway Company,            )
Soo Line Corporation, and Soo Line           )
Railway Company,                             )      Case No. 1:16-cv-074
                                             )
               Defendants.                   )


       The court shall hold a status conference with the parties by telephone on September 16,

2020, at 10:00 a.m. CDT. To participate in the conference, the parties should dial (877) 810-

9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 11th day of September, 2020.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
